DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 8, 10-12, 14, 15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210281867 A1 GOLINSKI; Adam Waldemar et al. (hereafter Golinski), in view of US 20200126186 A1 KIM; Jaehwan et al. (hereafter Kim), and further in view of US 20180174047 A1 Bourdev; Lubomir et al. (hereafter Bourdev).
Regarding claim 1, Gunduz discloses A method of encoding a video including a set of frames (Fig.4), the method comprising: accessing a machine-learned compression model coupled to receive a frame (Fig.4, [120]-[121], wherein 432 & 462 is the compression of neural network, as the machine-learned compression model) and a parameter map for the frame ([178], wherein the motion information (e.g. optical flow or vector) are the parameter), and output compressed code at a codelayer (Fig.10, [184], wherein the bottleneck layer between encoder and decoder is the codelayer) and a reconstructed version of the frame ([265]), wherein at least a portion of the compression model is configured as a neural network ([66]) and the compression model is trained by ([138]): obtaining a video including a set of training frames ([88], [127], wherein a deep belief network extract training data set from input data (e.g. Video)), and changing weights of the compression model to reduce a loss function ([163]), the loss function including a reconstruction loss that indicates a difference between the set of training frames and reconstructed versions of the set of training frames ([136], [163], wherein a difference exists between input frame and reconstructed predicted output represents a loss, and input, output, reconstructed all are training data).
Gunduz fails to disclose each training frame associated with a parameter map that indicates one or more values of an encoding parameter for the training frame,  and a codelength loss that indicates codelength of a compressed code for the training frames, wherein the loss function changes depending on a value of the encoding parameter for the training frames, and wherein the compressed codes for at least two training frames with different values of the encoding parameter are generated at the same codelayer; iteratively performing, for each current frame in the set of frames: obtaining a parameter map for the current frame, and applying at least a portion of the machine-learned compression model to the current frame and the parameter map for the current frame to generate compressed code for the current frame; and transmitting the compressed codes generated for the set of frames to a receiver system.However, Kim each training frame associated with a parameter map that indicates one or more values of an encoding parameter for the training frame (Fig.18, [292]); iteratively performing, for each current frame in the set of frames (246], [325]): obtaining a parameter map for the current frame ([115]), and applying at least a portion of the machine-learned compression model to the current frame and the parameter map for the current frame to generate compressed code for the current frame ([73]); and transmitting the compressed codes generated for the set of frames to a receiver system ([03]). Bourdev teaches a codelength loss that indicates codelength of a compressed code for the training frames ([08], [30]), wherein the loss function changes depending on a value of the encoding parameter for the training frames [44]-[45], and wherein the compressed codes for at least two training frames with different values of the encoding parameter are generated at the same codelayer ([37], [65], wherein the loss representing a difference between training data is generated in an intermediate layer, the bottleneck).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Gunduz, Kim and Bourdev before him/her, to modify the method of encoding a video including a set of frames disclosed by Gunduz to include the teaching in the same field of endeavor of Kim and Bourdev, in order to provide method for improving efficiency of encoding and decoding of an image, as identified by Kim,  and intelligently encoding of acquired data that are informative for performing a machine learning task, as taught by Bourdev.
Regarding claims 2, 12, Kim teaches The method of claim 1, wherein the one or more values of the encoding parameter represent one or more bitrate levels, and wherein the codelength loss increases when a bitrate level for the training frame increases ([59], [153],[298]).
Regarding claims 4, 14, Kim teaches The method of claim 1, wherein the compression model is further configured to include the parameter map in the compressed code for a decoder at the receiver system configured to obtain the parameter map from the compressed code ([115]).
Regarding claims 5, 15, Gunduz discloses The method of claim 1, wherein the portion of the machine-learned compression model includes one or more subsets of weights, each subset of weights associated with a respective value for the encoding parameter, and wherein applying the portion of the machine-learned compression model to the current frame and the parameter map for the current frame further comprises selecting a respective subset of weights associated with a value for the encoding parameter for the current frame, and applying the respective subset of weights to the current frame ([159]-[160]).
Regarding claims 8, 18, Kim teaches The method of claim 1, wherein the one or more values of the encoding parameter represent one or more bitrate levels, wherein the parameter map for the training frame includes a plurality of encoded vectors for a plurality of regions in the training frame, each encoded vector representing a bitrate level for a respective region in the training frame, and wherein the reconstruction loss for a region in the training frame increases when the respective bitrate level for the region increases ([115], [159]).
Regarding claim 10, 20, Gunduz discloses The method of claim 1, wherein the parameter map is represented as a one-hot encoded vector including one or more elements each corresponding to a respective value in the one or more values of the encoding parameter ([178]-[180]).
Regarding claim 11, see the rejection for claim 1.
Allowable Subject Matter
Claims 3, 6, 7, 9, 13, 16, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art is considered pertinent to applicant's disclosure but not relied upon in the rejection: US 20220148241 A1, US 20210042573 A1, US 20210142525 A1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487